Citation Nr: 1810558	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left hand rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2016 Travel Board hearing.  A transcript of that hearing has been associated with the record.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A current diagnosis of a left hand rash is not shown by the competent evidence of record, and the Veteran has not had a left hand rash at any time during the pendency of his claim.


CONCLUSION OF LAW

The criteria for service connection for a left hand rash have not been met.  38 C.F.R. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection Law and Analysis

The Veteran maintains that he is entitled to service connection for a left rash that occurred and resolved during his period of active duty in 1976.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

The Board notes that there are no service treatment records for any complaints, diagnosis, or treatment of a hand rash specific to the left hand.  However, a July 1978 sick slip notes the Veteran reported a rash on his right hand and that he was "tired all the time."  July 1978 service treatment records note the Veteran reported having a hand rash for 2 months that had gotten worse the prior two weeks.  The rash had scattered to the Veteran's thighs and beltline.  Macular scaling rash was noted.  It was noted that the Veteran was a blood donor 6 months prior and a week after donating he received a letter about hepatitis.

A July 1992 treatment record from Dallas County hospital District notes the Veteran reported a rash that began on his left forearm 5 days prior and spread to his trunk, neck, face, groin, and thighs.  The Veteran reported "very little itching" with the rash.  It was noted that small, 2 to 3 millimeter nodules were scattered over the Veteran's face, neck, and front and back of trunk, arms, and legs.  Some small plaques were noted over the trunk.  A medical release notes a diagnosis of pityriasis rosea was noted.

A June 2002 treatment record from St. Paul/UTSW notes the Veteran reported bumps on his head, neck, and groin.  Cystic acne was noted.  

A July 2002 treatment record from St. Paul University Hospital notes the Veteran reported a "generalized rash" starting the prior Friday while going fishing.  A diagnosis of contact dermatitis due to plants was noted.

A January 2005 treatment record from St. Paul/UTSW notes the Veteran reported an itchy rash.  Acne was noted on the back of the neck and low beard area.

An August 2009 VA treatment record notes the Veteran denied any skin problems.

A September 2009 VA treatment record notes a Braden Skin Risk Assessment was performed.  No skin problems were detected.

The Veteran was afforded a VA skin diseases examination in November 2012.  The Veteran reported that during reserve duty he tried to donate blood and was refused for possible hepatitis.  The Veteran stated that afterwards he developed a left hand rash that lasted for several months and was accompanied by scattered lesions on his thighs and abdomen.  It was noted that no results are available for a workup of hepatitis and syphilis.  The Veteran reported that he "does get some left hand dryness" for which he uses moisturizer or cocoa butter.  Lab testing revealed the Veteran is positive for hepatitis C but that there is no clinical evidence of significant rheumatologic inflammatory muscle or joint disease.  The examiner noted that no rashes or skin diseases were noted upon examination.  The examiner further noted that the rash complained of in 1978 is no longer present.

The Veteran testified at the June 2016 hearing that during basic training in 1976 his left hand went "completely black" with "numbness and tingling in the fingertips".  The Veteran stated it dissipated over a few months.  The Veteran acknowledged he does not have a current diagnosis of the disability and that it has never come back.

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also, Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  For this reason, the Board finds that the Veteran does not have a current diagnosis of a left hand rash.  Therefore, Hickson element (1), current disability, has not been satisfied, and the claim fails on this basis.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a left hand rash is denied.


REMAND

The Veteran maintains that he is entitled to service connection for bilateral pes planus.

The Veteran was afforded a VA pes planus examination in November 2012.  It was noted that bilateral pes planus was noted on the Veteran's 1976 induction physical.  The Veteran stated that his feet began to bother him during service due to "excessive marching and running" and that he continues to have bilateral foot pain with prolonged walking and standing.  The Veteran denied seeing a podiatrist or wearing shoe inserts.  Upon examination, there was no pain on manipulation of the feet, nor was there any indication of swelling or characteristic calluses.  It was further noted that the Veteran does not have extreme tenderness of the plantar surface of one or both feet.  The examiner opined that the Veteran's bilateral pes planus was not aggravated beyond its natural progression by military service, noting that there is no documentation in the service treatment records that pertain to increased discomfort or symptomatology during active service.  It was noted that the clinical examination was consistent with bilateral pes planus and that x-rays only confirmed right foot pes planus.

When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board finds that the opinions of the November 2012 examiner is inadequate as it relies on a lack of in-service documentation regarding whether the Veteran's service aggravated the pre-existing pes planus.  While the examiner acknowledged the Veteran's statement regarding his feet only beginning to hurt during active duty, the examiner failed to discuss why this does not represent aggravation.  As such, a remand for a new VA examination is required.

The Veteran testified at the June 2016 hearing that, regarding his pes planus, he didn't know he had it when he joined but he would "soak [his feet] or whatever [he] had to do to keep them from hurting."  The Veteran stated that he still had the problem when he got out and it "had gotten to a point where [he] couldn't get out of bed."  The Veteran then stated that he was treated for pes planus at St. Paul Hospital between 2001 and 2003 which made it better then it worsened again.  The Veteran then stated that he went to the Dallas VA to get cortisone shots and custom fit orthotics.  

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  Here, the Board finds that remand is necessary to obtain the documents identified by the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including treatment records from the VAMC in Dallas, Texas from before 2009.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain private medical treatment records from St. Paul Hospital in Dallas, Texas, and any other private healthcare provider identified by the Veteran, regarding treatment for pes planus or other foot disabilities.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo a VA examination with an appropriate clinician to determine nature and etiology of his bilateral pes planus.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his bilateral pes planus disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed bilateral pes planus had its clinical onset during active duty.

Is it clear and unmistakable (i.e. undebatable) that any bilateral pes planus diagnosed pre-existed the Veteran's active duty service?  In that regard, the examiner is invited to consider the lay evidence, service treatment records, private treatment records, and the Veteran's entrance physical.  Please state upon what facts and medical principles the opinion is based.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's bilateral pes planus WAS NOT aggravated (i.e., permanently worsened) during INACDUTRA service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

The examiner must address the lay statements from the Veteran regarding his claimed disabilities.  All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


